Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 9, 2007

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT among NTELOS INC, a
Delaware corporation (the “Borrower”), the Guarantors (as defined in the Credit
Agreement referred to below), the banks, financial institutions and other
institutional lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”) and Morgan Stanley Senior Funding, Inc. (“MSSF”)
as administrative agent (the “Administrative Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Guarantors, the lenders party thereto from time to time,
Morgan Stanley & Co. Incorporated, as collateral agent (the “Collateral Agent”)
and MSSF, as administrative agent for the Lenders, have entered into an Amended
and Restated Credit Agreement dated as of June 1, 2006 (as amended, supplemented
or otherwise modified through the date hereof, the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

(2) The Borrower has requested that the Credit Agreement be amended to permit
certain changes to the covenants set forth in the Credit Agreement.

(3) The Required Lenders are, on the terms and conditions stated below, willing
to grant the request of the Borrower and the Borrower and the Required Lenders
have agreed to amend the Credit Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2 hereof, hereby amended as follows:

(a) Section 1.01 is amended by amending the definition of “Excess Cash Flow” to
(i) delete the word “less” at the end of clause (a)(v) and add a new clause
(a)(vi) to read as follows:

“plus (vi) if there were any deferred tax expenses of the Borrower and its
Subsidiaries during such period, the amount of such expenses less”

and (ii) add a new clause (b)(xiii) to read as follows:

“plus (xiii) if there were any deferred tax credits in favor of the Borrower and
its Subsidiaries during such period, the amount of such credits”.

For the avoidance of doubt, the foregoing changes will apply for purposes of
calculating Excess Cash Flow payable for each Fiscal Year, beginning with Fiscal
Year 2007.

(b) Section 2.06(b)(i)(B) is amended and restated in its entirety to read as
follows:

“(B) if the Leverage Ratio as of the end of such Fiscal Year shall be equal to
or less than 4.25:1.0 but greater than 3.25:1.0, 50% of Excess Cash Flow for
such Fiscal Year and”.



--------------------------------------------------------------------------------

(c) Section 5.02(g)(i)(D) is amended and restated in its entirety to read as
follows:

“(D) declare and pay cash dividends to its stockholders and purchase, redeem,
retire or otherwise acquire shares of its own outstanding capital stock for cash
in an amount not to exceed the aggregate of the sum of (1) $30,000,000, plus
(2) $6,500,000 for each fiscal quarter, beginning with the fiscal quarter ending
March 31, 2007, plus (3) for each Fiscal Year, the positive difference, if any,
of (x) 50%, if the Leverage Ratio as of the end of the most recently ended
Fiscal Year was equal to or greater than 3.25:1.0 (as determined on the basis of
the financial statements of the Borrower and its Subsidiaries most recently
delivered to the Administrative Agent and the Lender Parties pursuant to
Section 5.03(b)(iii), or (y) otherwise, 75% of Excess Cash Flow for the Fiscal
Year most recently ended, over $26,000,000”

(d) Sections 5.03(b) and 5.03(c) are amended and restated in their entirety to
read as follows:

“(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, (i) a copy of the annual audit report for
such year for the Parent and its Subsidiaries, including therein Consolidated
balance sheets of the Parent and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statements of income and Consolidated statement of cash
flows of the Parent and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion as to such audit report of KPMG LLP or other
independent public accountants of recognized standing acceptable to the Required
Lenders, together with for each Fiscal Year (x) a certificate of such accounting
firm to the Lender Parties stating that in the course of the regular audit of
the business of the Parent and its Subsidiaries, which audit was conducted by
such accounting firm in accordance with generally accepted auditing standards,
such accounting firm has obtained no knowledge that a Default under Section 5.04
of this Agreement has occurred and is continuing, or if, in the opinion of such
accounting firm, such Default has occurred and is continuing, a statement as to
the nature thereof, (y) a schedule in form satisfactory to the Administrative
Agent of the computations used by such accountants in determining, as of the end
of such Fiscal Year, compliance with the covenants contained in Section 5.04 and
(z) a certificate of the Chief Financial Officer of the Borrower stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto, (ii) consolidating
balance sheets and consolidating statements of income, in each case, of the
Parent and its Subsidiaries for such Fiscal Year, all in reasonable detail and
duly certified by the Chief Financial Officer of the Parent as having been
prepared in accordance with GAAP and (iii) Consolidated balance sheets and
Consolidated statements of income, in each case, of the Borrower and its
Subsidiaries for such Fiscal Year,all in reasonable detail and duly certified by
the Chief Financial Officer of the Borrower as having been prepared in
accordance with GAAP.

 

2



--------------------------------------------------------------------------------

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
(i) Consolidated and consolidating balance sheets of the Parent and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and Consolidated statements of cash flows of the Parent and
its Subsidiaries for the period commencing at the end of the previous fiscal
quarter and ending with the end of such fiscal quarter and Consolidated and
consolidating statements of income and Consolidated statements of cash flows of
the Parent and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Financial
Officer of the Parent as having been prepared in accordance with GAAP and
(ii) Consolidated balance sheets of the Borrower and its Subsidiaries as of the
end of such quarter and Consolidated statements of income of the Borrower and
its Subsidiaries for the period commencing at the end of the previous fiscal
quarter and ending with the end of such fiscal quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding date or
period of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer of
the Borrower as having been prepared in accordance with GAAP, together with
(x) a certificate of the Chief Financial Officer of the Borrower stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (y) a schedule
in form satisfactory to the Administrative Agent of the computations used by the
Borrower in determining compliance with the covenants contained in
Section 5.04.”

(e) The Credit Agreement is further amended such that references to “Section
5.03(b) or (c)” in Section 5.02(b)(ix), Section 5.02(e)(vii),
Section 5.02(f)(vi)(D) and (E) and Section 5.02(f)(vii) shall refer to “Section
5.03(b)(iii)” or “Section 5.03(c)(ii)”, as applicable.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective
when, and only when, the Administrative Agent shall have received counterparts
of this Amendment executed by the Borrower, the Guarantors and the Required
Lenders or, as to any of the Lenders, advice satisfactory to the Administrative
Agent that such Lender has executed this Amendment. The effectiveness of this
Amendment is further conditioned upon the accuracy of the factual matters
described herein. This Amendment is subject to the provisions of Section 9.01 of
the Credit Agreement. Section 1 hereof shall become effective when, and only
when, the Administrative Agent shall have additionally received all of the
following documents, each such document (unless otherwise specified) dated the
date of receipt thereof by the Administrative Agent (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent and
in sufficient copies for each Lender:

(a) A certificate signed by a duly authorized officer of the Borrower stating
that the representations and warranties contained in Section 3 hereof are
correct on and as of the date of such certificate as though made on and as of
such date.

 

3



--------------------------------------------------------------------------------

(b) The Borrower shall have paid an amendment fee of 0.1% of the aggregate
Commitments of the Lenders which deliver to the Administrative Agent duly
executed signature pages to this Amendment by 12:00 P.M. (New York time) on
Friday, March 9, 2007 to the Administrative Agent for the account of each such
Lender.

SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a foreign corporation or company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not be reasonably likely to have a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership (as applicable) power and authority (including, without limitation,
all Governmental Authorizations) to own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.

(b) The execution, delivery and performance by each Loan Party of this
Amendment, and the consummation of the transactions contemplated hereby, are
within such Loan Party’s corporate, limited liability company or limited
partnership (as applicable) powers, have been duly authorized by all necessary
corporate, limited liability company or limited partnership (as applicable)
action and do not (i) contravene such Loan Party’s charter, bylaws, limited
liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties (other than any
conflicts, breaches, defaults or payments that either individually or in the
aggregate, could not reasonably be likely to have a Material Adverse Effect), or
(iv) except for the Liens created under the Loan Documents, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries. No Loan Party or any of
its Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which could be reasonably likely to have
a Material Adverse Effect.

(c) No Governmental Authorization, and no notice to or filing with any
Governmental Authority or any other third party is required for the due
execution, delivery or performance by any Loan Party of this Amendment or any of
the Loan Documents, as amended hereby, to which such Loan Party is a party.

 

4



--------------------------------------------------------------------------------

(d) This Amendment been duly executed and delivered by the Borrower and each
Guarantor. This Amendment and each of the other Loan Documents, as amended
hereby, to which the Borrower and each Guarantor is a party are legal, valid and
binding obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally and
(ii) general equitable principles (whether considered in a proceeding in equity
or at law).

(e) No event has occurred and is continuing that constitutes a Default.

SECTION 4. Reference to and Effect on the Credit Agreement. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 5. Consent. Each Guarantor hereby consents to the Amendment and hereby
confirms and agrees that, (a) notwithstanding the effectiveness of the
Amendment, the Collateral Documents are, and shall continue to be, in full force
and effect and are hereby ratified and confirmed in all respects, except that,
on and after the effectiveness of the Amendment, each reference in the
Collateral Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
by the Amendment, and (b) the Collateral Documents to which such Guarantor is a
party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Secured Obligations (in each case, as defined
therein).

SECTION 6. Costs, Expenses. The Borrower agrees to pay on demand all out of
pocket costs and expenses of the Administrative Agent incurred in good faith in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

5



--------------------------------------------------------------------------------

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NTELOS INC.,     as Borrower By  

/s/ Michael B. Moneymaker

Name:   Michael B. Moneymaker Title:   EVP & CFO

 

NTELOS CABLE INC.

NTELOS CABLE OF VIRGINIA INC.

NTELOS COMMUNICATIONS SERVICES INC.

NTELOS CORNERSTONE INC.

NTELOS LICENSES INC.

NTELOS NETACCESS INC.

NTELOS NET LLC

NTELOS NETWORK INC.

NTELOS OF WEST VIRGINIA INC.

NTELOS PCS INC.

NTELOS PCS NORTH INC.

NTELOS COMMUNICATIONS INC.

NTELOS MEDIA INC.

ROANOKE & BOTETOURT NETWORK LLC

NA COMMUNICATIONS, INC.

R&B CABLE, INC.

R&B COMMUNICATIONS, INC.

R&B NETWORK, INC.

RICHMOND 20MHZ, LLC

THE BEEPER COMPANY

VIRGINIA TELECOMMUNICATIONS PARTNERSHIP

VIRGINIA RSA 6 LLC

VIRGINIA PCS ALLIANCE, L.C.

WEST VIRGINIA PCS ALLIANCE, L.C., as Guarantors

 

By  

/s/ Michael B. Moneymaker

Name:   Michael B. Moneymaker Title:   EVP & CFO



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

    as Administrative Agent and as Lender

By  

/s/ Stephen B. King

Title:   Vice President



--------------------------------------------------------------------------------

[NAME OF LENDER] By  

 

Title:  